Exhibit 12.1 Twenty-First Century Fox, Inc. Computation of Ratio of Earnings to Fixed Charges (in Millions, Except Ratio Amounts) (Unaudited) Fiscal years ended June 30, Earnings: Income from continuing operations before income tax expense $ Add: Equity earnings of affiliates ) Cash distributions received from affiliates Fixed charges, excluding capitalized interest Amortization of capitalized interest 30 40 42 37 44 Total earnings available for fixed charges $ Fixed charges: Interest on debt and finance lease charges $ Capitalized interest 26 28 41 42 44 Interest element on rental expense Total fixed charges $ Ratio of earnings to fixed charges
